Citation Nr: 0638210	
Decision Date: 12/08/06    Archive Date: 12/19/06

DOCKET NO.  05-00 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for depression.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for hepatitis C.

4.  Entitlement to service connection for hyperlipidemia.

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).

6.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
arthritis of the shoulders.

7.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
respiratory disorder to include chronic obstructive pulmonary 
disease (COPD), including as a result of exposure to a 
herbicide agent while in the Republic of Vietnam.

8.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
tinnitus.

9.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
arthritis of the knees.

10.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
arthritis of the low back.

11.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
arthritis of the neck.

12.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for tinea 
pedis, including as a result of exposure to a herbicide agent 
while in the Republic of Vietnam.

13.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for tinea 
cruris, including as a result of exposure to a herbicide 
agent while in the Republic of Vietnam.

14.  Entitlement to a total rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Barbara Scott Girard


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The veteran served on active duty from September 1967 to 
April 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 2003 and October 2004 rating 
decisions by the Department of Veterans Affairs (VA), 
Regional Office (RO) in Reno, Nevada.

As to the claims for service connection for PTSD, tinnitus, 
arthritis of the knees, shoulders, low back, and neck, tinea 
pedis, tinea cruris, and for a respiratory disorder, this was 
not the first time these claims had been denied by VA.  As to 
the application to reopen the claim of entitlement to service 
connection for PTSD as well as the original claims of 
entitlement to service connection for tinnitus, arthritis, 
tinea pedis, tinea cruris, and for a respiratory disorder, 
they were previously denied by VA in December 1996.  That 
decision is final.  38 U.S.C.A. § 7105 (West 2002).  As a 
result, the claims to reopen may be considered on the merits 
only if new and material evidence has been submitted since 
that time.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2006).

The applications to reopen the claims of entitlement to 
service connection for tinnitus, arthritis of the knees, low 
back, and neck, tinea pedis, and tinea cruris, as well as the 
claims for entitlement to service connection for PTSD, 
hepatitis, and hyperlipidemia, and the claim for a TDIU are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The evidence received since the August 1986 rating 
decision is new and when considered with previous evidence of 
record relates to an unestablished fact necessary to 
substantiate the claims of entitlement to service connection 
for PTSD, arthritis of the shoulders, and for a respiratory 
disorder, and the claims are reopened.

2.  As to entitlement to service connection for depression, 
hypertension, arthritis of the shoulders, and a respiratory 
disorder, to include COPD, the preponderance of the evidence 
is against a finding that they were present in-service; that 
they were related to service; or that a psychosis, 
hypertension, or arthritis of the shoulders manifested 
themselves to compensable degrees within a year following 
separation from active duty.


CONCLUSIONS OF LAW

1.  The veteran has submitted new and material evidence 
sufficient to reopen the claims of entitlement to service 
connection for PTSD, arthritis of the shoulders, and for a 
respiratory disorder.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2006).

2.  Depression, hypertension, arthritis of the shoulders, and 
a respiratory disorder, to include COPD, were not incurred or 
aggravated during military service and may not be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1116, 5100, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Claims to Reopen PTSD, Shoulders, Respiratory

As to the applications to reopen the claims of entitlement to 
service connection for PTSD, arthritis of the shoulders, and 
for a respiratory disorder, to include COPD, the appellant 
contends that current disabilities began during or are a 
result of his military service, which service included 
service in the Republic of Vietnam.  It is requested that the 
veteran be afforded the benefit of the doubt. 

The application to reopen the claim of entitlement to service 
connection for PTSD as well as the original claims of 
entitlement to service connection for arthritis of the 
shoulders and for a respiratory disorder were previously 
denied by the RO in a December 1996 rating decision.  
Specifically, the RO denied the claims based on a finding 
that the record did not contain either a confirmed diagnosis 
of PTSD or of a respiratory disorder nor x-ray evidence of 
arthritis of the shoulders.  

Later in December 1996, the veteran was provided notice of 
this denial at his last address of record.  He did not appeal 
the claims for arthritis of the shoulders and for a 
respiratory disorder.  Moreover, while he filed a March 1997 
notice of disagreement as to the denial of his claim for 
PTSD, he did not thereafter perfect that appeal. 

The law provides that if new and material evidence has been 
presented or secured with respect to matters which have been 
disallowed, these matters may be reopened and the former 
disposition reviewed.  38 U.S.C.A. § 5108.  New evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims 
(Court) has held that in determining whether the evidence is 
new and material, the credibility of the newly presented 
evidence is to be presumed.  Kutscherousky v. West, 
12 Vet. App. 369, 371 (1999) (per curiam).  The Board is 
required to give consideration to all of the evidence 
received since the December 1996 decision in light of the 
totality of the record.  See Hickson v. West, 
12 Vet. App. 247, 251 (1999).

Using these guidelines, the Board has reviewed the additional 
evidence associated with the claims folders since the rating 
decision in question and finds that the evidence includes, 
for the first time, a confirmed diagnosis of PTSD and of a 
respiratory disorder diagnosed as COPD as well as x-ray 
evidence of arthritis of the shoulders.  See VA treatment 
records dated in June 2001 (diagnosed COPD), January 2002 
(diagnosed PTSD), and shoulder X-rays dated in April 2002. 

Thus, the Board finds that the additional medical evidence is 
both new and material as defined by regulation.  38 C.F.R. 
§ 3.156(a).  The claims are reopened.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  To the extent that these claims are 
reopened the Board finds that VA has complied with the 
Veterans Claims Assistance Act of 2000.

II.  Service Connection for Depression, Hypertension, 
Shoulders, Respiratory

Veterans Claims Assistance Act of 2000

As to entitlement to service connection for depression and 
hypertension, as well as the newly reopened claims of 
entitlement to service connection for arthritis of the 
shoulders and for a respiratory disorder, to include COPD, 
the Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), eliminated the concept of a well-grounded claim and 
redefined the obligations of VA with respect to its duties to 
notify and assist a claimant.  In August 2001, VA issued 
regulations to implement the VCAA.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2006).  The VCAA and its 
implementing regulations are applicable to the claims now 
before the Board.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  The Court has mandated that VA 
ensure strict compliance with the provisions of the VCAA.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Relevant to the duty to notify, the Court has indicated that 
notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  In 
Pelegrini, the Court held that the VCAA requires VA to 
provide notice, consistent with the requirements of 38 
U.S.C.A. § 5103A, 38 C.F.R. § 3.159(b), and Quartuccio, that 
informs the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim, (2) 
that VA will seek to provide, and (3) that the claimant is 
expected to provide and that, furthermore, in what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim," under 38 
C.F.R. § 3.159(b). 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in July 2002, September 
2003, and October 2003, prior to the December 2003 rating 
decision, as well as written notice provided in May 2004 and 
August 2004, prior to the October 2004 rating decision, 
informed the appellant as to what evidence he was to provide 
and to what evidence VA would attempt to obtain on his 
behalf.  He was also informed to submit any relevant evidence 
in his possession.  

While this notice did not provide notice of the type of 
evidence necessary to establish disability ratings and 
effective dates for the claims on appeal, the Board finds 
this fact harmless because the preponderance of the evidence 
is against the appellant's claims and any questions as to the 
appropriate disability rating or effective date to be 
assigned are moot.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006); ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. 
Cir. 1998).

VA has also secured all available pertinent evidence and 
conducted all appropriate development.  Specifically, the RO 
obtained and associated with the claims files all service 
medical records and personnel records.  Moreover, after the 
veteran notified VA that he received treatment at the 
Wichita, Leavenworth, Reno, Topeka, and Las Vegas VA Medical 
Centers, the RO obtained and associated these records with 
the claims files.  

The record also includes a June 1974 admission record from 
Napa State Hospital and a number of VA treatment records from 
VA Medical Centers whose names do not appear on the treatment 
records.  Moreover, the RO was notified in August 2005 that 
Napa State Hospital did not have any other records.  
Likewise, while the veteran notified the RO that he received 
treatment at Chicago VA Medical Center, in May 2006 the RO 
was notified that they did not have any of the claimant's 
treatment records.  There is no pertinent evidence that is 
not currently part of the claims files.   

The Board recognizes that VA did not obtain a medical opinion 
as to the relationship between current depression, 
hypertension, arthritis of the shoulders, and respiratory 
disorder, to include COPD, and military service.  However, 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reviewed the relevant subsection of the 
regulation, 38 C.F.R. § 3.159(c)(4)(i)(A)-(C), in Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003) and noted that the regulation, 
unlike the statute, contained a requirement that the claimant 
establish that he has suffered an event, injury, or disease 
in service in order to trigger VA's obligation to provide a 
VA medical examination or obtain a medical opinion.  

The Federal Circuit found that the regulation properly filled 
a gap left in the statute.  The Federal Circuit referenced a 
preceding section of the statute, 38 U.S.C.A. § 5103A(a)(2), 
which indicates that VA is not required to provide assistance 
to a claimant if no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  

The Federal Circuit found that, if the evidence of record 
does not establish that the veteran suffered an event, 
injury, or disease in service, no reasonable possibility 
exists that providing a medical examination or obtaining a 
medical opinion would substantiate the claim.  In making this 
finding, the Federal Circuit noted the arguments made by the 
Secretary that "a medical examination or opinion generally 
could not fill the gap left by the other evidence in 
establishing a service connection."  Paralyzed Veterans of 
America, 345 F.3d at 1356.  

In the instant appeal, the appellant contends that current 
depression, hypertension, arthritis of the shoulders, and 
respiratory disorder, to include COPD, were caused by 
military service.  However, as will be more fully explained 
below, service medical records are silent for any complaints 
or clinical findings pertaining to these disorders and there 
is no evidence of any of these disorders for at least a 
decade following his separation from service.  For these 
reasons, the Board finds that a medical opinion is not 
necessary to decide the claims in that any such opinion could 
not establish the existence of the claimed in-service disease 
or injury.  Paralyzed Veterans of America, et. al., supra; 
Godfrey v. Brown, 8 Vet. App. 113, 121 (1995) (the Board is 
not required to accept a medical opinion that is based on the 
veteran's recitation of medical history).

In view of the foregoing, the Board finds that VA has 
fulfilled its duties under the VCAA.  To the extent that VA 
has failed to fulfill any duty to notify and assist the 
claimant, that error is harmless since there is no evidence 
the error reasonably affects the fairness of the 
adjudication.  ATD Corp., supra.

Analysis

As to entitlement to service connection for depression and 
hypertension, as well as the newly reopened claims of 
entitlement to service connection for arthritis of the 
shoulders, and for a respiratory disorder, to include COPD, 
the veteran argues that his current problems were caused by 
his military service.  As to the respiratory disorder, the 
veteran also claims it was caused by his exposure to Agent 
Orange while in the Republic of Vietnam.  It is also 
requested that the veteran be afforded the benefit of the 
doubt.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty during active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  A psychosis, 
hypertension, and arthritis will be presumed to have been 
incurred in service if it manifested itself to a compensable 
degree within the first year following separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  

With regard to herbicide exposure, VA laws and regulations 
provide that a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
Vietnam War, shall be presumed to have been exposed to an 
herbicide agent, unless there is affirmative evidence to the 
contrary.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. 
§ 3.307(a)(6)(iii).  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he served in the Republic of 
Vietnam during the Vietnam War period.  38 C.F.R. § 3.307.  
For these Vietnam War veterans diseases associated with 
exposure to certain herbicide agents will be presumed to have 
been incurred in service even though there is no evidence of 
that disease during the period of service at issue.  
38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  

In deciding whether the veteran has a current disability due 
to military service, it is the responsibility of the Board to 
weigh the evidence and decide where to give credit and where 
to withhold the same and, in so doing, accept certain medical 
opinions over others.  Schoolman v. West, 12 Vet. App. 307, 
310-11 (1999).  The Board is mindful that it cannot make its 
own independent medical determinations and that there must be 
plausible reasons for favoring one medical opinion over 
another.  Evans v. West, 12 Vet. App. 22, 30 (1999).  

When adjudicating claims of entitlement to service connection 
due to alleged herbicide (including Agent Orange) exposure, 
VA must consider both direct service connection under 
38 C.F.R. § 3.303 and presumptive service connection under 
38 C.F.R. § 3.307 for the disorders enumerated at 38 C.F.R. 
§ 3.309 for herbicide exposure.  Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).

Presumptive Service Connection

As to presumptive service connection for the disorders 
enumerated at 38 C.F.R. § 3.309(e), a review of the record 
shows the veteran's diagnosis of COPD starting post-service 
in June 2001.  However, COPD is not recognized by the 
Secretary as a disease process associated with herbicide 
exposure.  Therefore, the presumptions found in 38 C.F.R. 
§§ 3.307, 3.309(e) do not apply.

Direct Service Connection

As to entitlement to direct service connection for 
depression, hypertension, arthritis of the shoulders, and a 
respiratory disorder, to include COPD, service medical 
records are negative for complaints, diagnoses, or treatment 
for any of the above disorders and the post-service record 
shows the veteran being diagnosed with depression starting in 
August 1996, hypertension starting in June 2001, arthritis of 
the shoulders starting in April 2002, and COPD starting in 
June 2001.  See VA treatment records dated from 1980 to 2002.  

Significantly, the record is negative for a medical opinion 
linking any current disorder to military service.  Rabideau 
v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing 
service connection requires finding a relationship between a 
current disability and events in service or an injury or 
disease incurred therein).  Given the above, entitlement to 
service connection for depression, hypertension, arthritis of 
the shoulders, and a respiratory disorder, to include COPD, 
on a direct basis must be denied.  38 C.F.R. § 3.303; Evans, 
supra. 

Moreover, given the length of time between the veteran's 1970 
separation from active duty and first being diagnosed with 
depression, hypertension, arthritis of the shoulders, and a 
respiratory disorder, to include COPD, for more then a decade 
after his separation from military service, there is no 
competent evidence of a continuity of symptomatology.  Maxson 
v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. 
Cir. 2000) (service incurrence may be rebutted by the absence 
of medical treatment for the claimed condition for many years 
after service.).  

The presumptions found at 38 C.F.R. §§ 3.307, 3.309 also do 
not support the veteran's claims because the first diagnoses 
of depression, hypertension, arthritis are found in the 
record many years after his 1970 separation from active 
duty.  In light of the foregoing, entitlement to service 
connection for depression, hypertension, arthritis of the 
shoulders, and a respiratory disorder, to include COPD, is 
denied. 

In reaching the above conclusions, the Board has not 
overlooked the veteran's and his representative's written 
statements to the RO and the claimant's statements to his 
physicians.  However, while lay witnesses are competent to 
describe what they see and experience, because laypersons are 
not trained in the field of medicine, they are not competent 
to provide medical opinion evidence as to the origins of a 
disease.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Therefore, the veteran's and his representative's 
statements addressing the origins of the claimant's 
disabilities is not probative evidence as to the issues on 
appeal.

The Board considered the doctrine of reasonable doubt; 
however, as the preponderance of the evidence is against the 
appellant's claims, the doctrine is not for application.  
38 U.S.C.A. § 5107(b); see also, e.g., Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001).Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for depression is denied.

Entitlement to service connection for hypertension is denied.

New and material evidence having been submitted, a claim of 
entitlement to service connection for arthritis of the 
shoulders is reopened and the appeal is granted to this 
extent.

Entitlement to service connection for arthritis of the 
shoulders is denied.

New and material evidence having been submitted, a claim of 
entitlement to service connection for a respiratory disorder, 
to include COPD, is reopened and the appeal is granted to 
this extent.

Entitlement to service connection for a respiratory disorder, 
to include COPD, is denied.

New and material evidence having been submitted, a claim of 
entitlement to service connection for PTSD is reopened and 
the appeal is granted to this extent.


REMAND

PTSD.  As to the newly reopened claim of entitlement to 
service connection for PTSD, the Board notes that the veteran 
claimed that the following events occurred while he was in 
the Republic of Vietnam from February 1968 to April 1970 
while serving as a truck driver with the 1st Logistic 
Command, HHC Saigon Support Command, 90th Replacement 
Battalion:  in July 1968 and/or February 1969, while guarding 
the Philco Ford Warehouse in Saigon he was fired upon by 
other American troops who mistakenly thought that he was part 
of a group stealing from the warehouse; in September 1968, 
while driving from an Air Force Base in Saigon to the 90th 
Replacement Battalion located between Long Binh and the 2nd 
Field Force he ran over an old man on a motor bike which 
another truck had forced under his tires; in February 1969, 
he was assaulted by a ROC solder after he struck his jeep 
with the bumper of his truck while driving to Saigon; in June 
1969, while driving from the 90th Replacement Battalion to an 
Air Force Base in Bien Hoa, he ran over three Vietnamese on a 
motor bike who got to close to him trying to pass his truck, 
he was thereafter attacked by a mob as well as beaten by 
Vietnamese police officers before being let go after 
witnesses confirmed his story; and in November 1969, while 
driving from the 90th Replacement Battalion to an Air Force 
Base in Bien Hoa he hit a pregnant Vietnamese women who 
jumped in front of his truck and thereafter demanded money 
from him. 

Tellingly, the record also includes a December 2003 letter 
from a soldier the veteran identified as having served with 
him in the Republic of Vietnam during the friendly fire 
incident that occurred while they were guarding a supply 
warehouse in Saigon in February 1969.

The veteran also reported that in December 1967, while in 
advanced infantry training at Fort Dix, he was the victim of 
an attempted sexually assaulted while in the barracks.  At 
that time, to avoid embarrassment, he did not press charges 
and was shortly thereafter shipped out to the Republic of 
Vietnam.

Despite the above information, the RO concluded in March 2006 
that the record contained too little information to send a 
request to the U.S. Army and Joint Services Records Research 
Center (JSRRC) (previously known as the U.S. Armed 
Services Center for Unit Records Research (CURR)) to seek 
verification of any of these stressors.

In this regard, despite the RO's March 2006 finding, the 
Board notes that VA Adjudication Procedure Manual (M21-1), 
Part VI, Ch. 11.37(f)(3) provides, in relevant part, that in 
adjudicating claims of entitlement to service connection for 
PTSD, "[i]f a VA examination . . . establishes a valid 
diagnosis of PTSD, and development is complete in every 
respect but for confirmation of the in-service stressor, 
request additional evidence from . . . the Environmental 
Support Group (ESG) [now known as the U.S. Armed Services 
Center for Research of Unit Records (USASCRUR))].  

Likewise, M21-1, Part VI, Ch. 11.37(f)(4) provides, in 
relevant part, that in adjudication claims of entitlement to 
service connection for PTSD, VA must "always send an inquiry 
[to ESG] in instances in which the only obstacle to service 
connection is confirmation of an alleged stressor.  A denial 
solely because of an unconfirmed stressor is improper unless 
it has first been reviewed by the ESG . . ."

The Board acknowledges that the veteran's stressor 
information is sparse.  Nonetheless, service personnel 
records confirm he served in the Republic of Vietnam from 
February 1968 to April 1970 as a truck driver with the HHD, 
1st Log Command.  Moreover, the record contains a diagnosis 
of PTSD.  

Therefore, the Board reads M21-1, Part VI, Ch. 11.37(f)(3) 
and (4) as requiring VA, before adjudicating the claim, to 
first send his available stressor information to USASCRUR and 
ask if they can verify any of the stressors.  Since this has 
not been done, a remand is required.  See 38 U.S.C.A. 
§ 5103A(b); 38 C.F.R. § 3.159(c)(2).  

Hepatitis C and Hyperlipidemia.  As to entitlement to service 
connection for hepatitis C and hyperlipidemia, given the 
veteran's admission of in-service and post-service 
intravenous drug use as well as the post-service diagnoses of 
poly-substance abuse and alcoholism, the Board finds that a 
remand is required to obtain a medical opinion as to the 
relationship between the veteran's in-service and post-
service intravenous drug and post-service alcohol abuse and 
the hepatitis C and hyperlipidemia.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

A remand of the claims for entitlement to service connection 
for hepatitis C and hyperlipidemia is also required to 
provide the veteran with notice of the laws and regulations 
governing line-of-duty determinations as they relate to drug 
and alcohol abuse.  See Bernard v. Brown, 4 Vet. App. 384, 
393 (1993); 38 C.F.R. § 19.31 (2006); also see 38 U.S.C.A. 
§ 105 (West 2002); 38 C.F.R. §§ 3.1(m), 3.301(c)(3), (d); 
VAOPGCPREC 2-97 (Jan. 16, 1997); 62 Fed. Reg. 15565 (1997); 
VAOPGCPREC 2-98 (1998), 63 Fed. Reg. 31,263 (1998); 
VAOPGCPREC 7-99 (1999), 64 Fed. Reg. 52,375 (1999). 

Tinnitus, Knees, Low Back, Neck, Tinea Pedis, Tinea Cruris.  
As to the claims to reopen entitlement to service connection 
for tinnitus, arthritis of the knees, low back, and neck, 
tinea pedis, and tinea cruris, the Court in Kent v. 
Nicholson, 20 Vet. App. 1 (2006), held that the terms "new" 
and "material" have specific, technical meanings that are 
not commonly known to VA claimants.  Because these 
requirements define particular types of evidence, when 
providing the notice required by the VCAA it is necessary, in 
most cases, for VA to inform claimants seeking to reopen a 
previously and finally disallowed claim of the unique 
character of evidence that must be presented.  

This notice obligation does not modify the requirement that 
VA must provide a claimant notice of what is required to 
substantiate each element of a service-connection claim.  
Dingess, supra.  In other words, VA must notify a claimant of 
the evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish his entitlement to 
the underlying claim for the benefit sought by the claimant.

Moreover, in order to satisfy the legislative intent 
underlying the VCAA notice requirement to provide claimants 
with a meaningful opportunity to participate in the 
adjudication of their claims, Kent holds that the VCAA 
requires, in the context of a claim to reopen, that the RO 
look at the specific bases for the denial in the prior 
decision and to respond with a notice letter that describes 
what evidence would be necessary to substantiate that 
specific element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  

Therefore, the question of what constitutes material evidence 
to reopen a claim for service connection depends on the basis 
on which the prior claim was denied.  The basis for the 
denial in the prior decision is determined from the face of 
that decision.  Accordingly, further development is necessary 
to comply with the notice provisions of 38 U.S.C.A. §§ 5103, 
5108 (West 2002), and 38 C.F.R. § 3.156 (2006), as defined by 
Kent. 

TDIU.  As to the TDIU claim, adjudication of this issue must 
be deferred pending completion of the additional evidentiary 
development outlined above.  See Harris v. Derwinski, 
1 Vet. App. 180, 183 (1991) (where a claim is inextricably 
intertwined with another claim, the claims must be 
adjudicated together in order to enter a final decision on 
the matter). 

Accordingly, these issues are REMANDED to the AMC or RO for 
the following actions:

1.  As to entitlement to service 
connection for hepatitis C and 
hyperlipidemia, the RO/AMC should notify 
the veteran and his representative of the 
laws and regulations governing line-of-
duty determinations as they relate to 
drug and alcohol abuse as found at 38 
U.S.C.A. § 105 (West 2002); 38 C.F.R. 
§§ 3.1(m), 3.301(c)(3), (d); VAOPGCPREC 
2-97 (January 16, 1997); VAOPGCPREC 2-98 
(1998); and VAOPGCPREC 7-99 (1999).  

2.  As to the claims to reopen, the RO 
should send the veteran corrective VCAA 
notice under 38 U.S.C.A. § 5103(a).  The 
notice must include an explanation as to 
what specifically constitutes new and 
material evidence in this particular case 
in light of the basis on which the 
December 1996 rating decision denied the 
original claims of entitlement to service 
connection for tinnitus, arthritis of the 
knees, low back, and neck, tinea pedis, 
and tinea cruris.  The correspondence 
must further provide notice to the 
veteran of the evidence and information 
necessary to establish entitlement to 
service connection in a manner consistent 
with Kent.  The appellant should 
specifically be invited to submit any 
additional pertinent evidence that he has 
in his possession.

3.  As to entitlement to service 
connection for PTSD, the RO/AMC must send 
the above PTSD stressor information to 
USASCRUR and ask if they can verify any 
of it.

4.  If USASCRUR notifies the RO/AMC that 
it cannot verify the veteran's stressors 
without additional information, the 
RO/AMC should notify the appellant and 
inform him precisely what the USASCRUR 
requires.  The RO/AMC should then offer 
him one final opportunity to present a 
comprehensive statement containing as 
much detail as possible regarding any 
claimed stressor which he alleges he was 
exposed to during service. 

5.  Thereafter, the RO/AMC should arrange 
for the veteran's claims files to be 
forwarded to a physician specializing in 
infectious diseases to prepare an opinion 
addressing the relationship between his 
admitted in-service and post-service 
intravenous drug use and post-service 
alcohol abuse and his current hepatitis C 
and hyperlipidemia.  Following a review 
of the relevant medical evidence in the 
claims file and any additional 
examination or diagnostic study that is 
deemed necessary, the clinician is 
requested to answer the following 
question:

What, if any, role did the veteran's 
admitted in-service and post-service 
intravenous drug use and post-
service alcohol abuse play in his 
contracting hepatitis C and having 
hyperlipidemia? 

6.  If, while in remand status, 
additional evidence or information 
received triggers a need for still 
further development or assistance under 
the VCAA, such as providing the veteran 
with updated notice of what evidence has 
been received and not received by VA, as 
well as who has the duty to request 
evidence, then such development must be 
undertaken by VA in accordance with the 
Court's holdings in Kent and Dingess.  
38 U.S.C.A. §§ 5100, 5103, 5103A; 38 
C.F.R. § 3.159.

7.  Then, after completion of any other 
notice or development indicated by the 
state of the record, with consideration 
of all evidence added to the record 
subsequent to the most recent 
supplemental statement of the case, the 
RO/AMC must readjudicate the veteran's 
claims.  If any of the claims remain 
denied, the RO/AMC should issue an 
appropriate supplemental statement of the 
case and provide the veteran an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
LINDA ANNE HOWELL
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


